Citation Nr: 0717368	
Decision Date: 06/11/07    Archive Date: 06/18/07

	DOCKET NO.  05-17 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits, including healthcare benefits.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The appellant served on active duty from January 1990 to 
February 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 Administrative Decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The appellant's actions resulting in a special court-
martial and bad conduct discharge on February 13, 1995 
constituted willful and persistent misconduct within the 
meaning of the law for the period of service extending from 
January 8, 1990 to February 13, 1995.

2.  The appellant was not insane (as defined by VA 
regulation) at the time of the commission of the offenses 
which led to his court-martial and discharge.  


CONCLUSION OF LAW

The character of the appellant's discharge constitutes a bar 
to VA benefits, including healthcare benefits.  38 U.S.C.A. 
§ 5303(b) (West 2002); 38 C.F.R. §§ 3.12(a)(b)(d)(4), 
3.301(a)(c)(3), 3.354, 3.360 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the claims 
file, which includes: his multiple contentions; service 
medical and administrative records; and private medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim, and what the evidence in the claims file shows, or 
fails to show, with respect to that claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant in this case seeks to modify and/or amend the 
character of his discharge from service.  In pertinent part, 
it is contended that, at the time of the commission of the 
acts which led to his "bad conduct" discharge, the appellant 
was, in fact, insane.  

In that regard, veteran status is the first element required 
for a claim for disability benefits.  D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable.  See 38 C.F.R. § 3.1(d).  Where a 
former service member did not die in service, compensation is 
not payable unless the period of service on which the claim 
is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2).  A 
discharge under honorable conditions is binding on the 
Department of Veterans Affairs as to character of discharge.  

A discharge or release from service under one of the 
conditions specified in this section is a bar to the payment 
of benefits unless it is found that the person was insane at 
the time of committing the offense causing such discharge or 
release or unless otherwise specifically provided.  
38 U.S.C.A. § 5303(b).  A discharge or release due to willful 
or persistent misconduct is considered to have been issued 
under dishonorable conditions.  Willful and persistent 
misconduct includes a discharge under other than honorable 
conditions, where it is determined that it was issued because 
of willful and persistent misconduct.  A discharge because of 
a minor offense will not, however, be considered willful and 
persistent misconduct if the service was otherwise honest, 
faithful, and meritorious.  38 C.F.R. § 3.12(a)(b)(d) (2006).

As previously alluded to, direct service connection may be 
granted only where a disability or cause of death was 
incurred or aggravated in the line of duty, and not the 
result of the veteran's own willful misconduct, or, for 
claims filed after October 31, 1990, (as in this case), the 
result of his or her abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105.  The isolated infrequent use of drugs by itself will 
not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(3) (2006).

For the purposes of determining whether a discharge or 
release from service under one of the conditions specified in 
38 C.F.R. § 3.12 is a bar to the payment of benefits, an 
insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  When a rating agency is concerned with 
determining whether a claimant was insane at the time he 
committed an offense leading to his court-martial, discharge, 
or resignation, it will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition noted above.  38 C.F.R. § 3.354 (2006).

Health care and related benefits authorized by Chapter 17 of 
Title 38, United States Code, shall be provided to certain 
former service persons with administrative discharges under 
other than honorable conditions for any disability incurred 
or aggravated during active military, naval, or air service 
in the line of duty.  With certain exceptions, such benefits 
shall be furnished for any disability incurred or aggravated 
during a period of service terminated by discharge under 
other than honorable conditions.  Specifically, they may not 
be furnished for any disability incurred or aggravated during 
a period of service terminated by a bad conduct discharge or 
when one of the bars listed in 38 C.F.R. § 3.12(c) applies.

In the present case, the DD Form 214 shows that the character 
of service for the period of service from January 1990 to 
February 1995 was listed as "bad-conduct discharge."  The 
narrative reason for the appellant's separation was listed 
"as a result of court-martial."  A review of the appellant's 
personnel file shows that he was tried by special court-
martial for various offenses on February 18, 1993.  The 
Special Court-Martial found that he was guilty of several of 
the offenses with which he had been charged, including being 
absent without leave from September 12th to September 18th 
and from September 21st to September 27th, 1992; being absent 
without leave from October 13th to October 15th, 1992; being 
absent without leave from November 3rd to November 5th, 1992; 
and being absent without leave from December 4th to December 
9th, 1992.  The appellant was additionally found guilty of 
failing to go to his appointed place of duty on October 16th, 
1992, and of wrongfully using methamphetamines on or about 
November 23rd and November 30th, 1992, and on or about 
December 5th and December 10th, 1992.  Finally, the appellant 
was found guilty of having wrongfully stolen a 1986 
automobile on December 3rd, 1992.  The sentence assigned was 
a bad conduct discharge, with four months' confinement, and a 
forfeiture of $525 per month for four months, with reduction 
to the rank of E-1.  The pretrial agreement suspended 
confinement over 90 days for a period of 12 months.  The 
military judge ordered an 80-day administrative credit for 
the time the appellant was in pretrial confinement, and no 
days of judicially ordered credit, for a total of 80 days' 
credit.  The appellant subsequently appealed this decision 
and was granted voluntary appellate leave to await appellate 
review effective March 5th, 1993.  On February 13th, 1995, 
the decision of the Special Court-Martial was affirmed, and 
the appellant's bad conduct discharge was executed.

In an Administrative Decision of September 2003, it was 
determined that the appellant's actions resulting in a bad 
conduct discharge in February 1995 constituted willful and 
persistent misconduct within the meaning and intent of the 
law for his period of service from January 1990 to February 
1995.  That Administrative Decision also found no evidence 
that the appellant was insane at the time of the commission 
of the offenses which led to his discharge, and that basic 
entitlement to VA benefits for the period of service from 
January 1990 to February 1995 was not shown.

A review of the service medical records shows that, while in 
service, the appellant received a diagnosis of, and was 
treated for, an organic delusional disorder due to 
amphetamine use, for which he was subsequently admitted to a 
detoxification facility with a diagnosis of psychosis 
secondary to amphetamine intoxication.  At the time of a 
preconfinement examination in December 1992, it was noted 
that the appellant was a long time "crystal meth" user.  
Significantly, at the time of the appellant's enlistment 
examination in June 1999, there was no evidence of any 
psychiatric disability.

The Board acknowledges that, in correspondence of June 2003, 
a private psychiatrist wrote that he was the attending 
physician for the appellant, and that his clinical impression 
was that the appellant suffered from post-traumatic stress 
disorder.  However, there is no evidence that, at any time 
during the appellant's period of active military service, he 
suffered from a post-traumatic stress disorder of a severity 
sufficient to render him "insane" as defined by regulation.  
In point of fact, based on a review of the entire evidence of 
record, there is no indication that the appellant was, in 
fact, insane at the time of the commission of any of the 
offenses which led to his court-martial and discharge.  Zang 
v. Brown, 8 Vet. App. 246 (1995); Struck v. Brown, 9 Vet. 
App. 145 (1996); VAOPGCPREC 20-97.  Under the circumstances, 
the Board is compelled to conclude that the character of the 
appellant's discharge constitutes a bar to VA benefits, 
including healthcare benefits.  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), has been considered.

The Administrative Decision from which this appeal arises is 
dated in September 2003.  Although received after that 
decision, in a letter dated in May 2005, the appellant was 
told that VA needed information showing that his character of 
discharge had been upgraded.  The appellant was also advised 
to submit information or evidence that would tend to support 
his claim.  The appellant was told what evidence he should 
submit and what type of evidence VA would obtain.  The 
appellant was also told that he should submit any evidence, 
contention, or argument bearing on the issue.

Though the aforementioned letter was not issued prior to the 
2003 administrative determination, the Board finds that VA 
effectively met its duty to notify the appellant of the 
essential VCAA elements and that the appellant was fully 
informed of the information and evidence needed to 
substantiate his claim.  Further, although the VCAA-content 
complying notice was not issued prior to the initial 
adjudication of the matter on appeal, the Board specifically 
finds that the appellant was not prejudiced because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim, and he had 
ample opportunity to participate in the adjudicatory process.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to content and that any deficiency in timing has been cured 
and is nonprejudicial to the appellant.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence.  
The RO obtained the appellant's service department records, 
including his service personnel records and records of 
proceedings associated with his service discharge.  Also of 
record are the appellant's treatment reports.  

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.




ORDER

The character of the appellant's discharge constitutes a bar 
to VA benefits, including healthcare benefits.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


